DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0079856 A1 (hereafter, “Kimura” et al.) in view of US 2016/0037993 A1 (hereafter, “Policicchio” et al.).
The instant claims are drawn to  laminated sheet having a structure of two or three layers in which a secondary sheet is laminated on one or both sides of a main sheet, wherein the main sheet is a nonwoven fabric made of hydrophilic fibers and wherein the secondary sheet is a nonwoven fabric made of hydrophobic fibers.  Additional claims are drawn to patch and packaging devices associated, essentially, as kits with the aforementioned sheet product.
Kimura teaches articles comprising a nonwoven fabric sheet component (see title and abstract, in particular).  The nonwoven fabric sheet contains pulp, a pulp fiber layer, a first surface side layer etc. (see abstract, in particular).  Example 1 teaches a pulp fiber layer in combination with first surface side and second surface side fiber layers to create a layered body which is considered a laminate (see [0046]).  Kimura further specifies another embodiment in which a three-layer structure nonwoven fabric sheet wherein except that the fluff pulp for the pulp fiber layer was supplied onto the carded web to an alternate basis weight (see [0047]).  Kimura’s pulp fiber layer is considered comparable to the “main nonwoven” and hydrophilic component instantly claimed, and Kimura’s surface side fiber layers are considered comparable to primary and optional secondary nonwoven sheets hydrophobic in the instant claims (limitations of claim 1).
While Kimura teaches the components of claim 1 and some dependent claims, Kimura does not necessarily teach an embodiment for picking and choosing the layered structure having the characteristics instantly claimed in combination.  Policicchio provides motivation for combining hydrophilic and hydrophobic components particularly in layers based on their properties including solubilty characteristics and strength as well as their basis weight properties.  Policicchio provides therefore rationale for the regain, rayon/cotton and PET fiber combination, and weight per unit characteristics further described in claims 2-5 thereby strengthening the rationale for combining the broad categories of components recited in claim 1, as detailed below.
Policicchio teaches a cleaning article which has a laminate structure comprising layers (see abstract, in particular; see also [0008]).  Policicchio’s article comprises a nonwoven sheet which may comprise fibers for instance made of cellulose or a mixture of cellulosic and synthetic fibers (see [0029] and [0030]).  
Regarding claims 2 and 3, Kimura’s pulp is considered a cellulosic material which Policicchio teaches in the same category as rayon where both are hydrophilic and have respectively 12-15 and 11-13 percentage moisture regain properties, and Kimura’s polyethylene is considered hydrophobic having a regain of less than 0.1 (see Policicchio Table 1 and [0032]-[0033])(limitation of claims 2 and 3).
As to the weight per unit area characteristics, Kimura teaches that the basis weight of each fiber layer composing the nonwoven fabric sheet is preferably in the range of about 10 to about 60 g/m^2 for the pulp fiber layer and preferably in the range of about 5 to 50 g/m^2 for the first and second surface side fiber layers (see [0041]).  These ranges overlap and are relatively proportional to the relative proportions and ranges recited in claims 4 and 5, respectively.
Further regarding claim 6, Kimura teaches a back sheet and an absorbent body and sheet components which constitute a support as instantly defined in which a chemical solution may impregnate the back sheet and absorbent body components considered together. 
As to claim 7, Policicchio teaches folded components (see Policicchio claim 12) and that the articles may be packaged and sold as a kit (see [0084]), and Policiccihio also teaches that the articles may be used and discarded (see [0020]).
Upon use, Policicchio is considered to teach a support and a chemical solution as further described in claim 6 as well.
Both Kimura and Policicchio are directed to layered and laminate products useful on account of their absorbent and strength characteristics.  It would have been prima facie obvious to combine for instance rayon and PET fiber layers as instantly recited, and one would have been motivated to do so based on the combination of teachings, specifically Kimura’s reduction to practice and Policicchio’s description of desirable properties associated with components of Kimura.  One reasonably would have expected success in doing so based on Kimura’s teaching of two and three layered structures comprising the nonwoven fiber components instantly claimed and based on Policicchio’s specific teaching of hydrophilic and hydrophobic characteristics associated with the fiber components of Kimura in similar layered absorbent layered products.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617